DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/07/2022.
Applicant’s election without traverse of claims 9-17 in the reply filed on 03/07/2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed. 
The following title is suggested: A MAGNETORESISTANCE RANDOM ACCESS MEMORY (MRAM) DEVICE.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 9-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Indukuri et al, US 2019/0280047 A1 (hereinafter Indukuri).
Regarding Claim 9, Indukuri teaches (Fig. 16) A semiconductor device, comprising: a first metal interconnection (122: called fill metal) on a substrate (a substrate is inherent as the interconnect structure needs something to deposit/grow on which is commonly called a substrate); an electromigration enhancing layer (130: called first pedestal) on the first metal interconnection (122); a stop layer (126: first dielectric layer) around the electromigration enhancing layer (130); and a second metal interconnection (132: called second pedestal); on the electromigration enhancing layer (130).
Regarding Claim 10, Indukuri teaches The semiconductor device of claim 9, further comprising: a first inter-metal dielectric (IMD) layer (120: called interlayer dielectric) around the first metal interconnection (122); a third metal interconnection (second 132; Fig. 16 teaches more than one 132) on the electromigration enhancing layer (second 130; Fig. 16 teaches more than one 130; as understood in light of Applicant’s drawings, for example, Fig. 6); a second IMD layer (128: called a second dielectric layer) around the second metal interconnection (132) and the third metal 5interconnection (second 132); a first magnetic tunneling junction (MTJ) (110: called memory cell & [0036] teaches that 110 is an MRAM: an MTJ is implicit to an MRAM) on the second metal interconnection (132); and a second MTJ (second 110: Fig. 16 teaches more than one 110) on the third metal interconnection (second 132).
Regarding Claim 11, Indukuri teaches The semiconductor device of claim 10, wherein the electromigration enhancing layer (130) comprises a first electromigration enhancing layer (130; Fig. 16 teaches more than one 130) and a second electromigration enhancing layer (second 130; Fig. 16 teaches more than one 130).
Regarding Claim 12, Indukuri teaches The semiconductor device of claim 11, wherein the second metal 15interconnection (132) is on the first electromigration enhancing layer (130) and the third metal interconnection (second 132) is on the second electromigration enhancing layer (second 130).
Regarding Claim 13, Indukuri teaches The semiconductor device of claim 11, wherein top surfaces of the first electromigration enhancing layer (130), the second electromigration enhancing layer (second 130), and 20the stop layer (126) are coplanar (Fig. 16).
Regarding Claim 14, Indukuri teaches The semiconductor device of claim 9, wherein top surfaces of the electromigration enhancing layer (130) and the stop layer (126) are coplanar (Fig. 16).
Regarding Claim 15, Indukuri teaches The semiconductor device of claim 9, wherein the first metal interconnection (122) and the second metal interconnection (132) comprise different materials ([0040] & [0043] teach the different materials 122 & 132 are comprised of).
Regarding Claim 16, Indukuri teaches The semiconductor device of claim 9, wherein the first metal interconnection (122) and the electromigration enhancing layer (130) comprise different materials ([0040] & [0042] teach the different materials 122 & 130 are comprised of).
Regarding Claim 17, Indukuri teaches The semiconductor device of claim 9, wherein the second metal interconnection (132) and the electromigration enhancing layer (130) comprise different materials ([0043] & [0042] teach the different materials 132 & 130 are comprised of, providing a choice of several alternatives of which some elements are different between 132 & 130).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER M ELMARHOUMI whose telephone number is (571)272-3557. The examiner can normally be reached M-Th 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIENNE N MONBLEAU/Supervisory Patent Examiner, Art Unit 2826                                                                                                                                                                                                        

/NADER M ELMARHOUMI/               Examiner, Art Unit 2826